Citation Nr: 0601060	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-17 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a nervous disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for exposure to "Agent 
Orange."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant had military service from October 1967 to June 
1969.   Per VA administrative decisions in February 1971 and 
September 1985, this period of time was determined to have 
been under dishonorable conditions.  The appellant also 
served from October 1971 to August 1972, which has been found 
to be honorable. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

A Travel Board hearing was scheduled in August 2005, but the 
appellant failed without explanation to report.  His request 
for a hearing before a member of the Board is therefore 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  In a January 1986 rating decision, the RO denied 
veteran's claim seeking entitlement to service connection for 
a nervous condition, including PTSD.  He was notified of this 
decision and of his appellate rights in February 1986.  
Following receipt of a statement of the case, the veteran did 
not file a timely appeal with respect to this issue, and this 
decision is final.

3.  The evidence associated with the claims file since the 
January 1986 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim. 

4.  The competent medical evidence of record does not show 
that the veteran has been diagnosed with any disorder related 
to the claimed Agent Orange exposure during service. 


CONCLUSIONS OF LAW

1.  The January 1986 rating decision, which denied the claim 
of service connection for anxiety with depression, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

2.  The evidence received since the January 1986 rating 
decision which relates to the issue of service connection for 
a nervous disorder, including PTSD, is not new and material 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

3.  There is no identifiable disorder due to Agent Orange 
exposure which was incurred in or aggravated by service, or 
that may be presumed to have been so incurred.  38 U.S.C.A §§ 
1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed for a grant of the claims on 
appeal via October 2001 and February 2005 RO letters, the 
March 2002 rating decision, the June 2003 statement of the 
case (SOC), and the September 2004 supplemental statement of 
the case (SSOC).  In addition, the October 2001 and February 
2005 RO letters, and the June 2003 SOC provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decision, 
the SOC, and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the October 2001 RO letter, the veteran 
was given notice of the VCAA requirements, which was prior to 
the initial March 2002 unfavorable AOJ decision that is the 
basis of this appeal.

In this respect, the October 2001 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claims.  In addition, the February 2005 RO letter, the 
reasons and bases of the March 2002 rating decision, the June 
2003 SOC, and the September 2004 SSOC, specifically explained 
to the appellant what the evidence must show to obtain an 
award of the benefits sought.  Furthermore, it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims.  See 38 C.F.R. §  3.159(b)(1).  Nevertheless, as 
a practical matter the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The AOJ's October 2001 and February 2005 letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the June 
2003 SOC contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

II.  Whether new and material evidence has been received to 
reopen a claim of service connection for a nervous disorder, 
to include PTSD.

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in January 
1986 rating decision, the RO denied veteran's claim seeking 
entitlement to service connection for a nervous condition, 
including PTSD.  He was notified of this decision and of his 
appellate rights in February 1986.  Following receipt of a 
statement of the case, the veteran did not file a timely 
appeal with respect to this issue, and this decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in a statement 
stamped as received on August 1, 2001, the veteran submitting 
a claim to reopen his previously denied claim of service 
connection for PTSD.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the appellant's case as the claim was filed (on 
August 1, 2001) prior to August 29, 2001.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Evans, supra.
As discussed above, in the January 1986 rating decision, the 
RO denied the veteran's claim seeking entitlement to service 
connection for a nervous condition, including PTSD, on the 
grounds that the record lacked evidence of a firm diagnosis 
of PTSD.
 
Since the January 1986 rating decision, the evidence 
submitted by the veteran includes 1986 records from the 
Coatsville VA Medical Center which show the veteran was 
diagnosed with adjustment disorder with mixed emotional 
features "X," and substance abuse.  In addition, the 
evidence includes various lay statements from the veteran and 
his spouse, all tending to support the veteran's claim.

Lastly, the evidence includes a March 1998 medical report 
which appears to be from a VA Medical Facility, which 
indicates that on the Mississippi Scale for Combat Related to 
PTSD, the veteran's total score was 138 and with a cut off of 
107.  He "[w]ould seem to fall within the range warranting a 
diagnosis of PTSD."  In addition, the report notes that on 
the Combat Exposure Scale, received a score of 39, which 
would place him in the severe range of combat exposure.  The 
Board, however, notes that this report does not include an 
actual diagnosis of PTSD.

Upon a review of the evidence, the Board finds that the 
evidence received after the January 1986 rating decision, 
constitutes new evidence as it was not previously submitted 
to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
However, this evidence, although not cumulative or redundant, 
by itself or in connection with evidence previously 
assembled, is not "so significant that it must be considered 
in order to fairly decide the merits of the claim."  Simply 
put, it does include evidence of a firm diagnosis of PTSD.  
In addition to the lack of a firm diagnosis of PTSD, there is 
no evidence of a nexus linking the claimed PTSD to service. 

Specifically, there remains a lack of medical evidence 
indicating the veteran's claimed nervous disorder, including 
PTSD, has been medically diagnosed.  The Board recognizes the 
veteran's sincere belief in this respect, but, without the 
appropriate medical training, his opinions are not 
significant enough, standing alone, to warrant reopening the 
claim.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  The veteran's and his spouse's statements do not 
establish the necessary firm diagnosis and/or nexus, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions), or provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim of service connection for a nervous disorder, 
to include PTSD.  The evidence associated with the claims 
file since the January 1986 rating decision is not, either by 
itself or in connection with evidence already of record, so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.  Accordingly, the appellant's 
claim of service connection for a nervous disorder, to 
include PTSD, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

III.  Service connection for exposure to "Agent Orange."

The Appellant contends that service connection is warranted 
for Agent Orange but makes no specific claim of a disability.  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West); 38 
C.F.R. § 3.309(e) (2005).  

The primary impediment to a grant of service connection for 
"Agent Orange" secondary to herbicide exposure is the absence 
of medical evidence of a diagnosis of a disability.  The 
Court has held that "disability" means "impairment in earning 
capacity" resulting from diseases or injuries incurred in 
active service and their residual conditions.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

A review of the record indicates that the appellant only 
served in Vietnam during his first period of service in which 
he received a dishonorable discharge which bars him from 
entitlement to veteran's benefits for this period.  38 C.F.R. 
§ 3.12(d)(4).   

It is also noted that the appellant has not been diagnosed 
with any disability which is presumed by regulation to be the 
result of herbicide exposure.  The evidence of record does 
not support a finding that the appellant has ever been 
diagnosed with any one of the diseases subject to presumptive 
service connection, as listed in the regulations.  Agent 
Orange itself is not a disorder that warrants presumptive 
service connection on the basis of exposure to herbicides 
during service. Although the appellant may have been exposed 
to herbicides during his period of service in Vietnam, absent 
a diagnosis of a disease enumerated in section 3.309, there 
can be no valid claim.

Moreover, the appellant in an October 2001 letter was asked 
to clarify his claim for service connection for disability 
secondary to Agent Orange.  He did not respond.

To the extent that the appellant contends that he currently 
has a disability manifested by herbicide exposure, it is now 
well established that as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Accordingly, his own 
opinion and his theories do not constitute competent medical 
evidence in support of his claim and thus carry no probative 
weight on the critical question in this matter of medical 
causation. The Board notes that the overwhelming medical 
evidence of record indicates that the appellant does not 
currently have any disability from exposure to herbicides 
during service.  As such there is no disability to service 
connect.


In the absence of competent evidence of a current disability, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for a nervous disorder, to 
include PTSD, the claim is denied.

Service connection for exposure to "Agent Orange" is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


